Case 3:18-cv-01286-TJC-MCR Document 13 Filed 07/24/19 Page 1 of 2 PageID 56




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                         Civil Case Number: 3:18-cv-01286-TJC-MCR

                                                  :
Carley Coburn,                                    :
                                                  :
                       Plaintiff,                 :
vs.                                               :
                                                  :
Bluestem Brands, Inc. d/b/a Fingerhut,            :
                                                  :
                       Defendant.                 :
                                                  :
                                                  :

                                    NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a Stipulation of Dismissal of this action with

prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: July 24, 2019

                                                      Respectfully submitted,


                                                      /s/ Janelle A. Weber
                                                      Janelle A. Weber, Esq.
                                                      Florida Bar No. 017630
                                                      Law Office of Janelle A. Weber, P.A.
                                                      1520 W. Cleveland St., Ste. A
                                                      Tampa, FL 33606
                                                      Telephone: (813) 982-3663
                                                      Facsimile: (813) 982-3810
                                                      E-mail: jweber@janelleweberlaw.com
Case 3:18-cv-01286-TJC-MCR Document 13 Filed 07/24/19 Page 2 of 2 PageID 57




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 24, 2019, a true and correct copy of the foregoing Notice of

Settlement was served electronically by the U.S. District Court Middle District of Florida

Electronic Document Filing System (ECF) and that the document is available on the ECF

system.


                                             By_/s/ Janelle A. Weber______

                                                     Janelle A. Weber, Esq.
